Citation Nr: 1130075	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by blood clotting, to include pulmonary emboli and deep vein thrombosis of the left lower extremity.  

2.  Entitlement to service connection for depression, secondary to a disability manifested by blood clotting, to include pulmonary emboli and deep vein thrombosis of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, South Carolina, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file includes a January 2005 decision from the Social Security Administration (SSA) that the Veteran had been under a disability, as defined by the Social Security Act, since March 2003.  The decision noted that the medical evidence demonstrated that the Veteran had "severe" impairments including, inter alia, recurrent venous thrombosis and recurrent pulmonary embolism with IVC  filter, and major depression.  However, the claims file does not contain copies of any corresponding medical or employment records.  Such records appear relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).    

In addition to the heightened obligations to assure that the record is complete with respect to Federal Government records, the Court of Appeals for Veterans Claims has interpreted the duty to assist to include requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, the Board observes that during a hearing before the undersigned Veterans Law Judge the Veteran stated that in 1982 she was given Heparin immediately after giving birth.  Transcript (T.) at pp. 3-4.  She also testified that six weeks after giving birth her doctor chose an IUD for a birth control method because she had a clotting disorder that precluded the use of birth control pills.  T. at pp. 7-8.  She testified that during the remainder of her active duty she hod problems with coughing and spitting up blood.  T. at pp.  11-12.  She noted that in an October 1989 report, a private physician stated in essence that it was unclear why the Veteran had such a major clotting problem at her young age.  T. at pp. 14-15.  She asserted that she had been told by health care providers that pneumonia and pulmonary emboli appear similar on X-ray, and stated that the pneumonia suspected shortly after she gave birth could have been caused by a pulmonary embolism or actually was a pulmonary embolism.  T. at pp. 33-35.  The Veteran also asserted that the service treatment records in her claims file were incomplete and do not include treatment of her as a dependent at Irwin Army Hospital, Fort Riley, from June 1983 to April 1987.  T. at pp. 28-29.

A review of the Veteran's service treatment records includes the February 1982 discharge summary from her delivery of a child.  The discharge summary notes that at one point she was suspected of having septic thrombophlebitis but then her fever had dropped.  It provides a pertinent final diagnosis of probable left lower lobe pneumonia.  The discharge summary is negative for Heparin.  A March 1982 treatment report notes that the Veteran was starting an IUD that day.  

The Veteran has submitted a copy of an October 1985 medical report showing treatment of her as a dependent at Fort Riley.  The report provides that she had been off Tri-Norinyl for 4 weeks, and that she had stopped due to various side effects.  The copy is incomplete, however, and a parenthetical comment or explanation following this notation was not copied completely enough to be legible.  

The Board notes that this copy was provided to the Veteran from the Veteran's Congressional Representative, who obtained it from the National Personnel Records Center (NPRC) in August 2008.  The Veteran's claims file does not contain this October 1985 report, or some other dependent treatment records obtained by the Veteran's Congressional Representative.  This fact indicates that original dependent treatment records exist that have not been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In an October 1989 report, a private physician stated that the Veteran had recently been discharged after a long hospitalization for pulmonary emboli, and summarized the pertinent medical history.  The Veteran had originally been admitted with the diagnosis of pneumonia.  She developed left-sided pleuritic chest pain and a diagnosis of pulmonary embolism was made on lung scan.  A pulmonary angiogram demonstrated a massive left-sided pulmonary embolism.  The Veteran revealed that she had a "blood clot" after her first child was born.  It was not clear whether this was in the leg or lung.  The Veteran's last child was born about a year ago, and she took birth control pills for several months after that.  The private physician stated that in view of the long time elapsed after the Veteran stopped birth control pills and after her last child was born, it was not clear to her whether this would sufficiently account for such a major clotting problem in this young patient.  

In view of the foregoing, a VA examination is warranted to determine the nature, extent and etiology of the claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all determinations granting, denying or confirming an award of SSA disability benefits, as well as all medical and employment records relied upon in making the determination(s).  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should so be noted in the claims file.

2.  Request that the NPRC provide all dependent treatment records for the Veteran in its custody, including the October 1985 report addressed above.  If the Veteran's dependent treatment records are now unavailable, the NPRC is asked to so state in writing and the response should be associated with the claims file.

3.  If the Veteran's dependent treatment records are not available from the NPRC, take appropriate steps to search for records of dependent treatment of the Veteran at Irwin Army Hospital, Fort Riley, to include records dated from June 1983 to April 1987.  Negative responses should be associated with the claims file.  

4.  Thereafter, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any disability manifested by blood clotting, to include pulmonary emboli and deep vein thrombosis of the left lower extremity, that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any disability manifested by blood clotting, to include pulmonary emboli and deep vein thrombosis of the left lower extremity, is related to her active duty, including the February 1982 suspected septic thrombophlebitis and probable left lower lobe pneumonia, and her March 1982 use of an IUD instead of an oral contraceptive.

In doing so, the examiner is requested to address the Veteran's October 1989 massive left-sided pulmonary embolism, and the side effects from Tri-Norinyl noted in her October 1985 treatment report.

The examiner is requested to provide a rationale for any opinion expressed.

5.  If, and only if, the examiner states that it is at least as likely as not (50 percent or more likelihood) that any post-service disability manifested by blood clotting, to include pulmonary emboli and deep vein thrombosis of the left lower extremity, is related to the Veteran's active duty, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any mental disability, to include depression, that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any currently diagnosed mental disability, to include depression, is related to the Veteran's disability manifested by blood clotting, to include pulmonary emboli and deep vein thrombosis of the left lower extremity.  

The examiner is requested to provide a rationale for any opinion expressed.  

6.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


